STATE OF MICHIGAN

                           COURT OF APPEALS


PEOPLE OF THE STATE OF MICHIGAN,                                    UNPUBLISHED
                                                                    September 18, 2018
               Plaintiff-Appellee,

v                                                                   No. 331511
                                                                    Oakland Circuit Court
LARRY LIGE,                                                         LC No. 1991-108712-FH

               Defendant-Appellant.


Before: SWARTZLE, P.J., and JANSEN and O’BRIEN, JJ.

PER CURIAM.

       Defendant appeals as of right the trial court’s denial of his motion to withdraw his guilty
plea. We affirm.

                                       I. BACKGROUND

        In 1991, defendant pleaded guilty to a charge of larceny from a motor vehicle, MCL
750.356a, and to being a habitual offender, third offense, MCL 769.11. He served his sentence
and was discharged. Defendant subsequently moved for relief from this guilty-plea conviction
under MCR 6.501 et seq. but the motion was denied. This Court denied defendant’s delayed
application seeking leave to appeal “because defendant has failed to establish that the trial court
erred in denying the motion for relief from judgment.” People v Lige, unpublished order of the
Court of Appeals, entered April 8, 2016 (Docket No. 331511). The Michigan Supreme Court
vacated this Court’s order and remanded “for plenary consideration of the defendant’s appeal of
right,” stating:

       There is no dispute in this case that the trial court did not comply with the version
       of MCR 6.425(E) in effect at the relevant time in 1991, and failed to advise the
       defendant at sentencing of his appellate rights, including an appeal of right from
       his plea-based convictions, and appointment of appellate counsel, if indigent.
       [People v Lige, 500 Mich. 936 (2017).]

This Court subsequently granted defendant’s motion to remand under MCR 7.211(C)(1) to allow
defendant to move to withdraw his guilty plea. People v Lige, unpublished order of the Court of
Appeals, entered June 21, 2017 (Docket No. 331511).



                                                -1-
        On remand, defendant argued that he should be allowed to withdraw his 1991 guilty plea
because he was not informed that the prosecutor bore the burden to prove him guilty beyond a
reasonable doubt and the plea-taking judge only “made an oblique reference to the presumption
of innocence.” Defendant likened the duty to advise him regarding his plea to the duty to
instruct a jury, arguing that these “defect[s]” would require “automatic reversal” of his
convictions if made in the jury instructions. Accordingly, defendant averred that his plea was
invalid.

       The trial court on remand first ruled that the record of the plea demonstrated that
defendant was advised of his Jaworski1 rights. The trial court rejected defendant’s arguments
and ruled that the earlier plea-taking judge “substantially complied with the court rule in
accepting defendant’s plea and there is no basis to allow defendant to withdraw his plea, based
on the arguments presented.” Accordingly, the trial court denied defendant’s motion to
withdraw his plea.

         This appeal followed.

                                         II. ANALYSIS

        We review the trial court’s denial of defendant’s motion to withdraw his guilty plea for
an abuse of discretion. People v Cole, 491 Mich. 325, 329-330; 817 NW2d 497 (2012). The trial
court abuses its discretion when it chooses an outcome that is outside the range of reasoned and
principled outcomes. People v Seadorf, 322 Mich. App. 105, 109; 910 NW2d 703 (2017).
Questions of law, including the retroactive effect of a court’s decision, are reviewed de novo.
People v Quinn, 305 Mich. App. 484, 489; 853 NW2d 383 (2014).

        The trial court may not accept a guilty plea “unless it is convinced that the plea is
understanding, voluntary, and accurate.” MCR 6.302(A). A plea is voluntary when it is the
product of defendant’s own choice to plead guilty, and it is accurate when the trial court’s
questioning of defendant establishes “support for a finding that defendant is guilty of the offense
charged or the offense to which the defendant is pleading.” MCR 6.302(C),(D). After reviewing
the record, we have no concern regarding either requirement. Before the plea-taking judge,
defendant stated that he was pleading guilty because he believed he was guilty and the
documents provided to the trial court, as well as defendant’s admission of guilt, provided
sufficient support for the plea-taking judge to find that defendant committed the offense.

        At issue in this appeal is whether defendant’s plea was understanding. A plea is
understanding when the defendant is informed of the offense for which he is charged, the
possible sentence associated with a conviction of that offense, and the essential rights he is
giving up by pleading guilty. MCR 6.302(B). Defendant does not argue that the plea-taking
judge failed to inform him of the charged offense or the possible sentence. Rather, defendant
argues that he was not informed of several essential rights he waived by pleading guilty. The
court rule requires the trial court to inform a defendant pleading guilty of each of nine essential


1
    People v Jaworski, 387 Mich. 21; 194 NW2d 868 (1972).


                                                -2-
rights of trial. MCR 6.302(B). Among the essential rights of trial are the right “to be tried by a
jury,” the right “to be presumed innocent until proved guilty,” and the right “to have the
prosecutor prove beyond a reasonable doubt that the defendant is guilty.” MCR 6.302(B)(3)(a)-
(c).2

        1973 marks the first codification of this version of the rule in our court rules. People v
Saffold, 465 Mich. 268, 272; 631 NW2d 320 (2001). In 1974, on first impression of the
predecessor rule to our current MCR 6.302,3 the Supreme Court concluded that “strict
adherence” with the requirements of the court rule was “mandatory” to sustain the plea. People
v Shekoski, 393 Mich. 134; 224 NW2d 656 (1974). Just a year after Shekoski was decided,
however, the Supreme Court abandoned the strict-adherence standard in favor of a doctrine of
substantial compliance. In re Guilty Plea Cases, 395 Mich. 96; 235 NW2d 132 (1975). Thus,
since 1975, the rule in this jurisdiction has been that whether a departure from the court rule
requires reversal “will depend on the nature of the noncompliance.” Id. at 113; see also Saffold,
465 Mich. at 273.4

        The relevant determination on appeal is whether the record confirms that the defendant
“understood what a trial is and that by pleading guilty he was knowingly and voluntarily giving
up his right to a trial and such rights and incidents.” Saffold, 465 Mich. at 273. In making this
determination, three rights are inviolable. Collectively known as the Jaworski rights, a guilty
plea must be set aside if the trial court “omitted” advice informing the defendant of his right to a
jury trial, his right to confront his accuser, or his privilege against self-incrimination. Id. In
essence, strict adherence remains the rule for an outright omission of a Jaworski right. A
“misstatement” of one of the Jaworski rights, however, is subject to the substantial-compliance
doctrine. Id. at 273-274, citing In re Guilty Plea Cases, 395 Mich. at 122. Apart from the



2
    Other essential rights include the right:
          (d) to have the witnesses against the defendant appear at the trial;
          (e) to question the witnesses against the defendant;
          (f) to have the court order any witnesses the defendant has for the defense to
          appear at the trial;
          (g) to remain silent during the trial;
          (h) to not have that silence used against the defendant; and
          (i) to testify at the trial if the defendant wants to testify. [MCR 6.302(B)(3).]
3
    GCR 1963, 785.7.
4
  The substantial-compliance doctrine, however, does not apply to the trial court’s duty under
MCR 6.302(B)(2) to inform the defendant of the charges against him and the possible sentence
attendant to those charges. People v Brown, 492 Mich. 684, 698; 822 NW2d 208 (2012). The
remedy for the trial court’s failure to advise a defendant of information about his sentence
entitles the defendant to withdraw his plea. Id.


                                                   -3-
Jaworski rights, the omission or misstatement of one of the rights listed in MCR 6.302(B) “does
not necessarily require reversal.” Id.

        Defendant argues that his plea was not understanding because the trial court failed to
advise him of his right to have the prosecutor prove his case beyond a reasonable doubt and his
right to be presumed innocent. We address each argument in turn.

                       A. PROOF BEYOND A REASONABLE DOUBT

        The prosecutor agreed that the plea-taking judge did not advise defendant that the
prosecutor had the burden to prove guilt beyond a reasonable doubt. Even the complete
omission of any advice regarding this right, however, will not result in an unknowing plea if
defendant was sufficiently informed of his right to a trial and understood the rights he was giving
up by pleading guilty. In this case, defendant was specifically informed of his right to a jury
trial. Moreover, defendant was told that “the Prosecutor has to bring in all of the witnesses,”
indicating that the prosecutor had the burden of proof. Defendant was informed of most of his
other trial rights and was informed that by pleading guilty he would waive his right to a trial and
the rights that had been explained to him. Although the plea-taking judge did not explicitly state
that the prosecutor’s burden of proof was “beyond a reasonable doubt,” we do not find that
omission alone sufficient to conclude that defendant’s plea was not an understanding one.

                             B. PRESUMPTION OF INNOCENCE

       Defendant admitted in the trial court that advice concerning the presumption of innocence
was partially given; indeed, defense counsel stated that the presumption was “obliquely”
referenced. As the prosecutor noted, the plea-taking judge advised defendant: “You realize, sir,
that you don’t have to plead guilty, can’t be forced to plead guilty, and the mere fact that you’re
accused of these two charges in no way makes you guilty of either one of them, you understand
that?” Defendant responded, “Yes, Your Honor.”

        The plea-taking judge’s statement goes to the core of the presumption of innocence:
despite the charges against him, defendant was legally innocent of the crime until (referencing
the advice previously discussed) the prosecutor proved his case against him. Thus, despite the
plea-taking judge not using the exact phraseology adopted in the court rule, we conclude that
defendant understood the presumption of his innocence and voluntarily waived that right by way
of his plea. See Saffold, 465 Mich. at 273; id. at 291 n 6 (Markman, J., dissenting) (reasoning
that a trial court would substantially comply with the court rule by advising “the defendant that
he had a right to be presumed ‘not guilty’ as opposed to being presumed ‘innocent’ ”). Thus, the
plea-taking judge substantially complied with MCR 6.302 when informing defendant of his
presumption of innocence.

       Defendant, however, argues that substantial compliance is insufficient with regard to the
presumption of innocence—at least in this case. Defendant acknowledges that, in Saffold, the
Supreme Court conclusively determined that the presumption of innocence was not a Jaworski-
type right and that substantial compliance applies to the trial court’s advice concerning the
presumption. Defendant argues, however, that at the time he entered his plea in 1991, the
presumption of innocence enjoyed the status of a quasi-Jaworski right, meaning that the plea-

                                                -4-
taking judge had to adhere strictly to the requirement to explain the “presumption of innocence”
to defendant. We disagree.

         Even assuming arguendo that the presumption of innocence enjoyed the status of a quasi-
Jaworski right at the time he entered his plea, the trial court’s advice would still be subject to
substantial compliance. Following In re Guilty Plea Cases, 395 Mich. at 120-122, which was
decided some 16 years before defendant entered his plea, automatic reversal is the rule only for
the trial court’s complete omission of any instruction regarding a Jaworski right. See also,
Saffold, 265 Mich. at 273. When, however, the trial court gives an instruction regarding a
Jaworski right, but imprecisely recites the right, substantial compliance is the relevant standard.
In re Guilty Plea Cases, 295 Mich. at 122; see also Saffold, 265 Mich. at 273-274. As explained
earlier, the plea-taking judge did not completely omit an instruction regarding the presumption of
innocence. Rather, the plea-taking judge imprecisely recited the right, essentially advising
defendant that he was presumed to be not guilty until the prosecution proved otherwise. As we
have already concluded, the plea-taking judge’s advice substantially complied with the court
rule. Therefore, defendant has not shown that his plea was not understanding and the trial court
did not err by denying defendant’s motion to withdraw his plea.

       Affirmed.



                                                            /s/ Brock A. Swartzle
                                                            /s/ Kathleen Jansen
                                                            /s/ Colleen A. O'Brien




                                                -5-